DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered.

Response to Amendments
3.    This action is in response to the Amendments/Remarks filed on 04/26/2022. Claims 21-27, 29-37, and 39-42 are pending.  Examiner notes that Amended claims submitted on 04/26/2022 were not previously entered due to lack of time to consider under the Advisory Action 303 of 04/26/2022.  Applicant subsequently submitted an Request for Continued Examination whereby the amended claims are not entered.

Claim Rejections - 35 USC §112
4.    The previous rejections of claims 21, 32, and 40 under 35 U.S.C. 112(a) are withdrawn due to the amendments.
Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 01/24/2022, 03/22/2022, 04/22/2022, and 5/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
6.  Claims 21-27, 29-37, and 39-42 are allowed as amended.

Reasons for Allowance
7.  The following is an examiner’s statement of reasons for allowance: Although the prior art of record teaches the features with respect to claims 21-27, 29-37, and 39-42 as outlined in the previous Office Action, none of the cited prior art teach or suggest, alone or in combination, determining, by the system based on at least one policy for evaluating whether one or more cryptographic attributes of the encryption key are secure, that the encryption key is secure to be used in a communication involving the first device, wherein the first device is registered to a first node of a hierarchical structure of policies, the second device is registered to a second node of the hierarchical structure, and the at least one policy corresponds to the first node; and 
authorizing, by the system, the first device to use the encryption key in the communication
to encrypt data using the encryption key.  In particular, Applicant’s arguments filed 03/22/2022 are persuasive as they clarify by the specification a check value corresponding to a key attribute.  The value is determined to be within an acceptable range thus according the policy is secure (Remarks, pp. 9).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
05/31/2022

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491